Talmadge, J.
(dissenting) — I agree with Justice Alexander’s excellent analysis of the employment status of the deputy prosecutors in his dissenting opinion; they are classically at-will employees of the Spokane County Prosecutor during the Prosecutor’s term of office. The deputies are subject to the jurisdiction of the Public Employment Relations Commission (PERC).
I dissent as well, but separately, to indicate I disagree with the majority opinion regarding the questions of the Union’s motion to intervene and the exhaustion of administrative remedies question.
First, with respect to intervention, the Union here was entitled to intervene. Plainly, the Union that has long represented the deputy prosecutors has a significant interest in the outcome of the principal litigation involving PERC jurisdiction. While PERC was represented with considerable skill by the Office of the Attorney General, the Union had a direct interest in the outcome of the case with a distinct historical and present perspective on the jurisdictional controversy that would have been of assistance to the trial court in this matter.
We have liberally construed the right to intervene under CR 24. In Dioxin/Organochlorine Ctr. v. Department of Ecology, 119 Wn.2d 761, 837 P.2d 1007 (1992), we held a trade association could intervene as a matter of right under CR 24 to represent the interests of its members, stating:
*661At issue here is whether NWPPA [Northwest Pulp and Paper Association] has a legally protected interest in the subject of this action. NWPPA is a nonprofit trade association representing pulp, paper, and pulping chemical industries in Washington and other Northwest states. Because the mills whose permits are being challenged are members of NWPPA, the association contends that the trial court properly allowed it to intervene in order to protect its members’ rights. In argument before this court, counsel for NWPPA stated that all the holders of the challenged permits were members of the association. This is a sufficient basis for allowing intervention by the association.
Dioxin/Organochlorine Ctr., 119 Wn.2d at 779 (footnotes omitted). I can discern no principled distinction between allowing a trade association to intervene as a matter of right to represent the interests of its members and allowing a union to intervene as a matter of right to represent the interests of its members in an administrative proceeding. I would hold the trial court abused its discretion in denying the Union the opportunity to intervene in this action.
With respect to the second issue, the majority holds the trial court had authority to issue a writ of prohibition in this case notwithstanding the statutory requirement that parties pursue review pursuant to Washington’s Administrative Procedure Act (APA), RCW 34.05.
The majority acknowledges, but then ignores, the specific direction of RCW 7.16.360 which states:
This chapter[5] does not apply to state agency action reviewable under chapter 34.05 RCW or to land use decisions of local jurisdictions reviewable under chapter 36.70C RCW.
Plainly, the Legislature indicated that special statutory proceedings for writs of certiorari, mandamus, or prohibition were foreclosed where judicial review existed pursuant to the APA, RCW 34.05. The majority recites a number of cases that essentially ignored the statute. To the extent-*662those cases failed to give effect to RCW 7.16.360, they were wrongly decided. We simply cannot ignore the unambiguous jurisdictional directive of the Legislature.
The majority’s treatment of the writ of prohibition continues our unfortunate trends6 to convert the ancient common law writs of mandamus, certiorari, and prohibition, employed historically only in those rare circumstances in which there was no adequate remedy at law, into a roving charter to obtrude even when the Legislature has specifically said we have no jurisdiction. In this case, we are dealing with the statutory writ, not the constitutional writ. While we make the rules as to when a constitutional writ lies, we have absolutely no authority to scorn the Legislature’s determination of who may sue out a statutory writ of prohibition. I cannot understand or join the majority’s willingness to flout the law, no matter how many times we may have done so in the past.
RCW 7.16.360 is controlling and entirely dispositive. The writ of prohibition in this case did not lie because it could not lie. We are not free to disregard the Legislature’s direction on such a subject, absent a determination the statute is inapplicable or unconstitutional. The majority has made neither determination with respect to RCW 7.16.360. I would hold the trial court was without statutory authority to issue the writ of prohibition in this case.
In summary, I believe the Union has stated an adequate basis for intervention under CR 24. I further believe the writ of prohibition did not lie in light of the specific statutory direction of RCW 7.16.360 requiring the parties challenging state agency actions to pursue their remedies through the APA. If we get to the merits of the controversy, however, I agree wholeheartedly with Justice Alexander’s analysis that the deputy prosecutors here were at-will em*663ployees of the Spokane County Prosecutor so that PERC had jurisdiction over this labor controversy.

RCW 7.16 relates to certiorari, mandamus, and prohibition.


See Saldin Sec., Inc. v. Snohomish County, 134 Wn.2d 288, 949 P.2d 370 (1998) (constitutional writ).